Citation Nr: 0909423	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-29 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Whether the RO properly discontinued the 100 percent rating 
for prostate cancer, and assigned ratings for residuals of 
prostate cancer, status post cryosurgery, of 40 percent from 
March 1, 2006, and 60 percent from December 19, 2007.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel









INTRODUCTION

The Veteran had active military service from January 1952 to 
January 1955, from January 1955 to January 1958, and from 
February 1958 to February 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2005 decision in which the RO decreased the 
rating for the Veteran's service-connected prostate cancer 
from 100 percent disabling to 40 percent disabling effective 
March 1, 2006.  The Veteran filed a notice of disagreement 
(NOD) in February 2006, and the RO issued a statement of the 
case (SOC) in July 2006.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in September 2006.  An October 2008 rating decision 
granted an increased rating of 60 percent for the residuals 
of prostate cancer, status post cryosurgery, effective 
December 19, 2007, the date of the Veteran's VA examination.  
In October 2008, the RO issued a supplemental SOC (SSOC) 
reflecting the continuation of the 60 percent rating from 
December 19, 2007. 

Based upon a careful review of the record and the applicable 
criteria for evaluating the Veteran's prostate disability, as 
discussed in more detail below, the Board has characterized 
the appeal as encompassing the matter set forth on matter on 
the title page. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In July 2003, the RO, inter alia, granted service 
connection and assigned a 100 percent rating for prostate 
cancer (as due to herbicide exposure), effective June 26, 
2003.

3.  Following cryosurgery for prostate cancer, a March 2005 
VA examination revealed no evidence of recurrence with 
voiding 6 to 8 times a night.

4. In an April 2005 rating decision, the RO proposed a 
reduction in the rating for the Veteran's service-connected 
prostate cancer from 100 percent to 40 percent; the RO 
notified the Veteran of this proposed action in a 
corresponding April 2005 letter.

5.  In a December 2005 rating decision, the RO discontinued 
the 100 percent rating for prostate cancer, and assigned a 40 
percent rating for residuals, status post cryosurgery, 
effective March 1, 2006.

6.  From March 1, 2006 to December 18, 2007, the Veteran's 
service-connected residuals included complaints of urinary 
frequency and nocturia requiring awakening to void six to 
eight times per night. 

7.  The report of a December 19, 2007 VA examination reflects 
findings that the veteran urinated 10 to 12 times during the 
day, and 6 to 8 times at night; that he suffered from 
continual leakage going through 4 to 5 pads during the day; 
and that he used one pad at night as well as slept on an 
absorbent pad or sheet.

8.  In an October 2008 rating decision, the RO assigned a 60 
percent rating for residuals of prostate cancer, status post 
cryosurgery, effective December 19, 2007.

9.  There has been no local reoccurrence or metastasis of the 
Veteran's prostate cancer, nor is there evidence that the 
veteran suffers from renal dysfunction as a residual of is 
prostate cancer, status post cryosurgery.


CONCLUSIONS OF LAW

1.  The RO's discontinuance of the 100 percent rating for 
prostate cancer, effective March 1, 2006, was proper.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.115a, 
4.115b, Diagnostic Code 7528 (2008.

2.  The criteria for a rating in excess of 40 percent for 
residuals of prostate cancer, status post cryosurgery, for 
the period from March 1, 2006 to December 18, 2007, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 
4.1, 4.2, 4.115a, 4.115b, Diagnostic Code 7528 (2008)

3.  The criteria for a rating in excess of 60 percent for 
residuals of prostate cancer, status post cryosurgery, since 
December 19, 2007, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.115a, 4.115b, 
Diagnostic Code 7528 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

More recently, the United States Court of Appeals for 
Veterans Claims held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

The Board observes that an April 2005 pre-rating notice 
letter, which accompanied the rating decision proposing to 
decrease the rating for prostate cancer, provided the Veteran 
with notice of the proposed reduction and informed him that 
he could submit medical or other evidence to show why the 
reduction should not be made.  The letter explained that this 
evidence could be a statement from a physician with detailed 
findings about his condition.  He was also notified that he 
could request a personal hearing so that he could provide 
testimony on this matter.  He was also notified that if he 
did not request a hearing or submit additional evidence 
within 60 days, the RO would make a decision based on the 
evidence of record. 

In September 2005, the Veteran offered pertinent testimony 
during a hearing before RO personnel.  

A March 2006 letter informed the Veteran of the evidence VA 
would attempt to obtain on his behalf and the evidence he was 
ultimately responsible for providing, in accordance with 
Quartuccio and 38 C.F.R. § 3.159(b).

A July 2006 SOC included the pertinent rating criteria for 
evaluating prostate cancer its residuals (rated as 
dysfunction of the genitourinary system), as well as the 
governing legal authority pertinent to rating reductions and 
the reasons for the rating reduction.  

March 2006 and June 2008 post-rating letters provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  The June 2008 letter from the RO also 
explained how disability ratings are determined, by applying 
the rating schedule, and specifically indicated that VA would 
consider the impact of the condition and symptoms on 
employment and daily life as well as specific test results.  
The June 2008 letter also provided examples of the types of 
medical and lay evidence that the Veteran could submit or ask 
VA to obtain that would be relevant to establishing 
entitlement to increased compensation.  The June 2008 letter 
also provided the pertinent rating criteria for evaluating 
prostate cancer, which, in this instance, are the criteria 
for evaluating voiding dysfunction and urinary frequency.  
Thus, the June 2008 letter met the requirements set forth in 
Vasquez-Flores. 

While the June 2006 SOC and the March 2006 and June 2008 
letters were issued after the reduction from 100 to 40 
percent, the timing of this notice is not show to prejudice 
the veteran.  After issuance of the aforementioned notice, 
and opportunity for the veteran to respond, the October 2008 
SSOC reflects revaluation of the rating assigned for 
residuals of prostate cancer, status post cryosurgery.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of this notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, and the reports of April 2004, March 2005 
and December 2007 VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's September 2005 RO hearing, along with various 
statements provided Veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error). g., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Factual Background

Private outpatient treatment records dated in June 2003 
reflect a diagnosis of prostate cancer after undergoing a 
biopsy of the prostate. 

In June 2003, the Veteran filed a claim for service 
connection for prostate cancer, due to herbicide exposure. 

In a July 2003 rating decision, the RO granted service 
connection and assigned a 100 percent rating for prostate 
cancer effective June 26, 2003 (the date of the receipt of 
the claim for service connection). 

The Veteran underwent VA examination in April 2004 for 
prostate cancer.  The examiner noted that the Veteran had had 
prostate cryosurgery in November 2003, and that he had not 
had any injections since the surgery.  It was noted that, 
since the surgery, he had been having burning sensation of 
his penis and no erection at all as well as urgency.  He 
reported that he urinated 10 times during the day and 3 times 
during the night.  He had urgency and accidents but did not 
wear pads.  He denied incontinence.  The examiner also noted 
impotence.  The diagnosis was a history of carcinoma of the 
prostate, status post Lupron shot and cryosurgery.

A July 2004 rating decision continued the Veteran's 100 
percent disability rating for prostate cancer.

The Veteran underwent VA examination in March 2005 for 
prostate cancer.  The examiner noted that the Veteran had had 
one or two hormonal injections and then elected to have 
cryosurgery.  The Veteran then reported urinating 4 to 5 
times during the day and 6 to 8 times a night.  It was also 
noted that he suffered from spontaneous leakage, but that 
this did not require the use of pads.  It was further noted 
that, prior to his cryosurgery, he had no problems with 
intercourse but now had erectile dysfunction.  His last test 
6 months ago showed his prostate-specific antigen (PSA) level 
was 1.0 ng/ml and was within normal limits.  The examiner 
noted that the Veteran had prostate cancer without evidence 
of spread or recurrence.  He suffered from mild leakage and 
100 percent impotence secondary to his cryosurgery.

An April 2005 letter and proposed rating decision reflects 
that the Veteran was notified of the proposed decrease in the 
rating from 100 percent (for prostate cancer) to 40 percent.  
A December 2005 rating decision reflects that the RO 
decreased the rating from 100 percent to 40 percent, 
effective March 1, 2006. 

During his September 2005 hearing, the Veteran testified that 
he urinated 5 to 6 times during the night and 10 times during 
the day.  He wore one pad a day.

The Veteran underwent VA examination in December 2007.  The 
examiner noted that the Veteran had cryosurgery and had no 
subsequent interventions.  The examiner noted that the 
Veteran urinated 10 to 12 times during the day, and 6 to 8 
times at night.  He suffered from continual leakage going 
through 4 to 5 pads during the day.  He used one pad at night 
as well as sleeping on an absorbent pad or sheet.  A PSA in 
the recent past was 1.  The examiner noted impotence and 
considerable incontinence.  The examiner concluded that the 
Veteran had prostate cancer without evidence of recurrence 
with residuals noted.

An October 2008 rating decision increased the Veteran's 
disability rating for residuals of prostate cancer, status 
post cryosurgery . from 40 to 60 percent, effective December 
19, 2007 (date of the VA examination).

III.  Analysis

A.  Discontinuation of the 100 percent rating

Adjudication of the claims currently before the Board 
essentially involves two questions: first, whether the 
discontinuance of the 100 percent rating for prostate cancer 
was proper; and, if so, whether assignment of a 40 percent 
rating for residuals of prostate cancer, post status 
cryosurgery (effective March 1, 2006), and assignment of a 60 
percent rating for such  residuals (effective December 19, 
2007) were proper.

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2008).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2008).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Initially, the Board notes that a 100 percent rating was 
assigned under Diagnostic Code 7528, for malignant neoplasms 
of the genitourinary system.  The note following this 
diagnostic code indicates that, following the cessation or 
surgery, chemotherapy, or other therapeutic procedure, the 
rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local reoccurrence or metastasis, then a 
veteran's cancer is rated based on residuals as voiding 
dysfunction or renal dysfunction, whichever is the 
predominant disability.  38 C.F.R. § 4.115b. 

The evidence shows that the Veteran received no surgery, 
chemotherapy, or other therapeutic procedure for prostate 
cancer after undergoing his cryosurgery in November 2003.  
Hence, the RO appropriately scheduled the Veteran for a VA 
examination in April 2004 - more than six months following 
surgery.

The provisions of 38 C.F.R. § 3.105(e) provide for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First, there must be a rating 
action proposing the reduction and notice giving a veteran 60 
days to submit additional evidence and 30 days to request a 
predetermination hearing.  If a hearing is not requested and 
reduction is considered to be still warranted, a rating 
action will be taken to effectuate the reduction.  38 C.F.R. 
§ 3.105(e), (i)(2).  The effective date of the reduction will 
be the last day of the month in which a 60 day period from 
the date of notice to a veteran of the final action expires.  
38 C.F.R. § 3.105(e).

As mentioned, the Veteran was notified of the RO's intent to 
reduce the 100 percent rating for service-connected residuals 
of prostate cancer by letter dated on April 20, 2005.  
Thereafter, he attended a pre- determination hearing in 
September 2005 and was given at least 60 days in which to 
present additional evidence.  38 C.F.R. §§ 3.105(e), (i).  
Final action to reduce the 100 percent rating to 40 percent 
was taken pursuant to 38 C.F.R. § 3.105(e) in December 2005.  
The Veteran was informed of this decision by letter dated on 
January 3, 2006.  The reduction was made effective beginning 
March 1, 2006.

Based on a review of this procedural history, it appears that 
the RO complied with all of the requirements 38 C.F.R. § 
3.105(e).  The Veteran was notified of his rights.  He was 
given an opportunity for a hearing and time to respond.  
Moreover, the reduction was made effective no sooner than 
permitted by current law and regulations ("the last day of 
the month in which a 60-day period from the date of notice to 
the beneficiary of the final action expires").  38 C.F.R. § 
3.105(e).  The Veteran has not asserted that these procedural 
provisions were not followed.  Thus, the Board finds that the 
RO appropriately followed the procedural actions to 
accomplish the discontinuance of the 100 percent rating, 
which resulted in a reduction of the Veteran's benefits. 

Turning to the propriety of the disctontinuance of the 100 
percent rating, the Veteran has not asserted, and the 
evidence does not show, that the Veteran received surgery, 
chemotherapy, or other therapeutic procedure for prostate 
cancer after the cryosurgery in November 2003.  The April 
2004, March 2005 and December 2007 examination reports 
revealed no malignancy or active cancer.  Thus, effective 
March 1, 2006, the RO appropriately discontinued the 100 
percent rating, and rated the Veteran on the basis of the 
residuals of prostate cancer, as directed by 38 C.F.R. § 
4.115b, Diagnostic Code 7528.  [Parenthetically, the Board 
notes that regulatory provisions normally applicable to 
reductions from 100 percent, and for rating reductions in 
general, are not applicable where, as here, the reduction is 
mandated by expiration of a time period set forth in the 
rating schedule.  Rossiello v. Principi, 3 Vet. App. 430 
(1992); 38 C.F.R. §§ 3.343, 3.344 (2008).] 

B.  Period from March 1, 2006 to December 18, 2007

Having concluded that, procedurally and substantively, the RO 
correctly discontinued the 100 rating for prostate cancer, 
the Board next turns to the question of whether the 40 
percent rating assigned for residuals of prostate cancer, 
status post cryosurgery, for the period from March 1, 2006 to 
December 18, 2007, is proper.

As previously noted, Diagnostic Code 7528 provides that if 
there has been no local reoccurrence or metastasis, then the 
Veteran's residuals are rated under the criteria for voiding 
dysfunction or renal dysfunction, whichever is the 
predominant disability.  38 C.F.R. § 4.115b, Diagnostic Code 
7528.  The ratings for voiding dysfunction and renal 
dysfunction are found at 38 C.F.R. § 4.115a.

A review of the record reflects that the Veteran's 
predominate complaint regarding the residuals of prostate 
cancer during the period in question was urinary dysfunction.  
The March 2005 VA examination report reflects that the 
Veteran reported urinating 4 to 5 times during the day and 6 
to 8 times a night while also suffering from mild leakage and 
100 percent impotence as a result of his cryosurgery.

As mentioned, the Veteran's urinary dysfunction has 
predominately involved urinary daytime frequency and 
nocturia.  He also had a complaint of mild leakage.  This 
symptomatology is contemplated under the criteria used to 
evaluate voiding dysfunction and urinary frequency under 38 
C.F.R. § 4.115a.

For urinary frequency, a 10 percent disability rating is 
warranted for either a daytime voiding interval that is 
between two and three hours or an awakening to void two times 
per night, a 20 percent rating requires either a daytime 
voiding interval that is between one and two hours or an 
awakening to void three to four times a night, and a maximum 
40 percent disability rating is warranted for either a 
daytime voiding interval that is less than one hour or an 
awakening to void five or more times per night.  38 C.F.R. § 
4.115a.

Voiding function based on urine leakage provides a 20 percent 
disability rating for continual urine leakage, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials that must changed less than two times a 
day.  When the disability requires that absorbent materials 
must be changed two to four times a day, a 40 percent 
disability is warranted.  A maximum 60 percent rating is 
warranted when the disability requires the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.  38 C.F.R. § 4.115a.

The Board notes that, for the period from March 1, 2006 to 
December 18, 2007, the Veteran has been assigned the maximum 
40 percent rating for urinary frequency, and the pertinent 
evidence does not reflect that a higher 60 percent rating is 
warranted under the criteria for evaluating disabilities on 
the basis of voiding dysfunction during this period.   A 
review of the pertinent evidence reflects that, while the 
Veteran suffered from spontaneous leakage, he did not require 
the use of pads.  Hence, the evidence does not demonstrate 
that, during the period from March 1, 2006 to December 18, 
2007, the Veteran required the use of an appliance or the use 
absorbent materials which must be changed more than 4 times 
per day, as is required for the maximum 60 percent disability 
rating based on urine leakage and incontinence.  There also 
was no evidence of any renal dysfunction during this period.

C.  Period since December 19, 2007

The Board next turns to the question of whether the 60 
percent rating assigned for residuals of prostate cancer, 
status post cryosurgery from December 19, 2007, is proper.

As noted above, under Diagnostic Code 7528, prostate cancer 
is rated based on residuals as voiding dysfunction or renal 
dysfunction, whichever is the predominant disability, if 
there has been no local reoccurrence or metastasis.  38 
C.F.R. § 4.115b.  The Board notes that the 60 percent rating 
assigned from December 19, 2007 is the maximum rating under 
the criteria for evaluating disability on the basis of  
voiding dysfunction and urinary frequency (see 38 C.F.R. § 
4.115a), and there is no evidence of renal dysfunction.  

Further, there has been no local reoccurrence or metastasis 
of the Veteran's prostate cancer to warrant a 100 percent 
disability rating.  In this regard, the Board notes that the 
December 2007 VA examination report revealed no malignancy or 
active cancer as the examiner concluded that there was no 
evidence of recurrence, and there is otherwise no evidence or 
allegation that there has 

Accordingly, there is no basis for assignment of a rating in 
excess of 60 percent rating for the veteran's residuals of 
prostate cancer, status post cryosurgery.  , and no higher, 
is warranted on the evidence.  

D.  Conclusion 

For all the foregoing reasons, the Board must conclude that 
the RO properly discontinued the 100 percent rating for 
prostate cancer, as indicated, and that higher ratings for 
residuals of prostate cancer, status post cryosurgery, must 
be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each element of the claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990). 


ORDER

As the RO properly discontinued the 100 percent rating for 
prostate cancer, and appropriately assigned ratings for 
residuals of prostate cancer, status post cryosurgery, of 40 
percent from March 1, 2006, and 60 percent from December 1, 
2007, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


